                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOAQUÌN CARCAÑO, et al.,
              Plaintiffs,
       v.

ROY A. COOPER, et al.,
              Defendants,                            1:16CV236
       v.

PHIL BERGER, et al.,
              Intervenor-
              Defendants


                                     ORDER

     On May 20, 2019, the court entered a stay in this case because

Plaintiffs’ remaining claims sought relief pursuant to Title IX

and Title VII (Counts VI and VII), and Defendants’ motions to

dismiss   the    same   could   be   affected   by   the   Supreme   Court’s

resolution of Bostock v. Clayton County, Ga., No. 17-1618; Altitude

Express, Inc. v. Zarda, No. 17-1623; and R.G. & G.R. Harris Funeral

Homes, Inc. v. E.E.O.C., No. 18-107. (Doc. 286.)           Upon the Supreme

Court’s decision in those cases but in the absence of any report

of the parties in this case, this court lifted the stay and

requested a status report.      (Doc. 305.)     The parties filed a status

report on December 30, 2020.         (Doc. 306.)     They propose that the

case remain stayed until February 1, 2021, in order to allow them

time to reach an agreement as to how to proceed.           (Doc. 306 at 5.)

By agreement of the parties and for good cause shown, therefore,




    Case 1:16-cv-00236-TDS-JEP Document 307 Filed 01/04/21 Page 1 of 2
    IT IS ORDERED that:

    1.    This action is STAYED until February 1, 2021.

    2.    The parties shall file a status report no later than

February 1, 2021, including a proposed schedule, if appropriate.

Otherwise, the court may rule on the pending motions.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

January 4, 2021




                                    2


    Case 1:16-cv-00236-TDS-JEP Document 307 Filed 01/04/21 Page 2 of 2
